UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 3, 2011 SL Industries, Inc. (Exact name of registrant as specified in its charter) New Jersey 1-4987 21-0682685 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 520 Fellowship Road, Suite A114, Mount Laurel, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 727-1500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 3, 2011, SL Industries, Inc. (the “Company”) announced its financial results for the second quarter ended June 30, 2011.A copy of the press release is furnished as Exhibit 99.1 to this report. The information furnished pursuant to this Item 2.02 of this Current Report on Form 8-K, including the exhibit hereto, shall not be considered “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of such section, and shall not be incorporated by reference into future filings by the Company under the Securities Act of 1933, as amended, or under the Securities Exchange Act of 1934, as amended, unless the Company expressly sets forth in such future filing that such information is to be considered “filed” or incorporated by reference therein. Item 9.01. Financial Statements and Exhibits. (c)Exhibits Exhibit No. Exhibits Press Release dated August 3, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SL Industries, Inc. (Registrant) Date: August 3, 2011 By: /s/ Louis J. Belardi Name: Louis J. Belardi Title: Chief Financial Officer
